Case 15-30186-SLM         Doc 124    Filed 03/31/20 Entered 03/31/20 10:55:53             Desc Main
                                    Document      Page 1 of 2




  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY
  Caption in Compliance with D.N.J. LBR 9004-2(c)                Order Filed on March 31, 2020
                                                                 by Clerk,
  Jonathan Schwalb, Esq.                                         U.S. Bankruptcy Court
                                                                 District of New Jersey
  Friedman Vartolo LLP
  85 Broad Street, Suite 501
  New York, New York 10004
  Attorneys for BSI
                SN Servicing
                    Financial Corporation
                              Services as Servicer
                                          as Servicer
                                                   for for
                                                       US
  SRP 2013-3,
  Bank  Trust N.A.,
               LLCas Trustee of the SCIG Series III Trust
  P: (212) 471-5100
  Bankruptcy@FriedmanVartolo.com
  IN RE:                                                     CASE NO.: 15-30186
  Donald L Linden                                            CHAPTER: 13
  Robert A.
  Joanne Isidori-Linden
            D’Angelo
                                                             HON. JUDGE.:
  Debtors                                                    Stacey L. Meisel
  Debtors




                           ORDER VACATING AUTOMATIC STAY

        The relief set forth on the following page numbered two (2) is hereby ORDERED.




DATED: March 31, 2020
Case 15-30186-SLM         Doc 124    Filed 03/31/20 Entered 03/31/20 10:55:53              Desc Main
                                    Document      Page 2 of 2




          Upon the motion of BSI Financial Services as Servicer for US Bank Trust N.A., as
 Trustee of the SCIG Series III Trust, on behalf of its successors and/or assigns (hereinafter
 collectively “Secured Creditor” and/or “Movant”) under Bankruptcy Code section 362(a) for
 relief from the automatic stay as to certain property as hereinafter set forth, and for cause shown,
 it is

         ORDERED that the automatic stay of Bankruptcy Code Section 362(a) is vacated to
 permit the Movant to institute or resume and prosecute to conclusion one or more actions in the
 court(s) of appropriate jurisdiction to pursue the movant's rights in the following:

        [x] Real property commonly known and more fully described as: 16 Carpenter Place,
 Cranford, NJ 07016

        ORDERED that the movant may join the debtor and any trustee appointed in this case as
 defendants in its action(s) irrespective of any conversation to any other chapter of the
 Bankruptcy Code; and it is further

         ORDERED, that the stay afforded by 11 U.S.C. §362(a) be, and is hereby, modified to
 permit BSI Financial Services as Servicer for US Bank Trust N.A., as Trustee of the SCIG Series
 III Trust, it’s successors and/or assigns, to pursue its rights under applicable state law with
 respect to the premises 16 Carpenter Place, Cranford, NJ 07016; and it is further

        ORDERED, that the instant order is binding in the event of a conversion; and it is further

       ORDERED, that the Movant is granted reasonable attorney fees in the amount of
 $200.00; and it is further

         ORDERED, that the trustee be informed of any surplus monies resulting from the sale of
 the collateral.

         ORDERED, that the movant shall serve this order on the debtor, any trustee, and any
 other party who entered an appearance on the motion.
